                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF WISCONSIN


TRAVIS DELANEY WILLIAMS,

                         Plaintiff,

                 v.                                                 Case No. 19-C-1174

JAMIE ADAMS, et al.,

                         Defendants.


                                                  ORDER


        On March 17, 2020, the court denied plaintiff Travis Delaney Williams’ motion for

preliminary injunction and his renewed motion for preliminary injunction. ECF No. 102. A couple

of weeks later, Williams filed a motion to alter or amend the judgment. ECF No. 105. The court

will deny Williams’ motion.

        Federal Rule of Civil Procedure 59(e) 1 “allows the movant to bring to the district court’s

attention a manifest error of law or fact, or newly discovered evidence.” Bordelon v. Chicago

School Reform Bd. of Trustees, 233 F.3d 524, 529 (7th Cir. 2000). “A ‘manifest error’ is not

demonstrated by the disappointment of the losing party.                   It is the ‘wholesale disregard,

misapplication, or failure to recognize controlling precedent.’” Oto v. Metropolitan Life Ins. Co.,

224 F.3d 601, 606 (7th Cir. 2000) (citations omitted).

        Williams highlights errors that he believes the court made in its decision. For example,

Williams points out that, contrary to the court’s assertion, he did identify the differences between



  1
     An order on a motion for preliminary injunction is a judgment within the meaning of Fed. R. Civ. P. 59. See
Central States, Southeast and Southwest Areas Health and Welfare Fund v. Lewis, No. 11-C-4845, 2012 WL 2158741,
at *1 (N.D. Ill. June 13, 2012).



         Case 1:19-cv-01174-WCG Filed 04/23/20 Page 1 of 2 Document 107
his motion for preliminary injunction and his renewed motion for preliminary injunction. Williams

is correct; however, the limited changes Williams made to his renewed motion are immaterial to

the court’s decision that he failed to present evidence establishing the need for preliminary

injunctive relief. Williams also argues that the court was incorrect to focus on defendant Jamie

Adams’ role as a nurse and should have instead focused on her role as the health services manager.

Again, however, this distinction has no bearing on the court’s findings that she has no authority to

provide him with much of the relief he seeks, and, even if she does, Williams has not presented

evidence showing the need for preliminary injunctive relief.

       None of Williams’ remaining arguments convinces the court that it erred in denying his

motion and his renewed motion for preliminary injunction. Williams clearly disagrees with the

court’s analysis, but his disagreement is an insufficient reason for the court to reconsider its

decision.

       THEREFORE, IT IS ORDERED that Williams’ motion to alter or amend a judgment

and hold a hearing (ECF No. 105) is DENIED.

       Dated at Green Bay, Wisconsin this 23rd day of April, 2020.

                                                     s/ William C. Griesbach
                                                     William C. Griesbach, District Judge
                                                     United States District Court




                                                 2

        Case 1:19-cv-01174-WCG Filed 04/23/20 Page 2 of 2 Document 107
